DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Unexpected results are not shown nor alleged.  As such, the examiner is determining if a prima facie showing is established for the record.
	The instant claims are directed to treating fatigue with a claimed compound.  This means administering the claimed compound to a claimed subject.  Dependent claims indicate that fatigue includes fatigue that is secondary to an underlying condition, such as cancer and MS.  The prior art explicitly teaches MS fatigue as a subject population.
	Ahnaou teaches the claimed agent for administration to a subject at a dosage that overlaps the claimed dosage to a subject with multiple sclerosis fatigue.  Excessive daytime sleepiness is defined by the prior art to include subjects that received enough sleep and those that did not.  This renders obvious the instant claims.
	With regard to claim 24, the examiner applies Pagel.  Pagel teaches fatigue to be a symptom of EDS and cancer is a common cause of the same.  Thus, a POSA would administer the agent taught by Ahnaou to treat EDS, including EDS that is secondary to cancer and MS.  This also renders obvious the active step claimed of administering the claimed agent at a claimed dosage to a claimed subject with respect to claim 24.
	Applicant argues that the intended purpose of the claims must be performed.  Applicant argues that the case law dictates how this should be interpreted.

	In Jansen, the preamble of the claims was added after 20 years of repeated attempts to obviate prior art and gain a patent.  They are therefore given weight as the inventor added those limitations specifically to obtain a patent.  The court explains, the term “need” must be recognized and appreciated as requiring prevention of macrocytic-megaloblastic anemia.  After an examiner’s rejection, “Jansen thereafter agreed to cancel his composition of matter claims and to narrow his method claims by requiring a specific type of anemia, viz., macrocytic-megaloblastic anemia, rather than anemia generally, and by adding to the claims the phrase "to a human in need thereof." The PTO then issued the '083 patent to Jansen.”  The Jansen court indicates that prevention requires a subject to be at risk of developing macrocytic-megaloblastic anemia.  More importantly, at risk means deficient in folic acid and B12.  A clear difference between Jansen and the instant case is that the cited prior art in the instant case teaches administering the claimed agent to the claimed subject population.  Prevention in the Jansen case has only some overlap with the prior art in that matter as a person without a folic acid and/or B12 deficiency has no established risk of macrocytic-megablastic anemia.  According to Rexall, a "human in need thereof" is someone either suffering from macrocytic-megaloblastic anemia or at a recognized risk, such as by medical diagnosis, of developing that condition.
In the instant case, prior art teaches administering the claimed agent to a subject with MS fatigue.  All subjects with EDS caused by MS fatigue have fatigue.  
With regard to claim 24, cancer is a common cause of EDS (also known as fatigue).  
	Applicant argues that Ohayon’s statement that fatigue and EDS are the same is “one person’s opinion.”  
	The examiner notes that Ohayon is a publication from Stanford Sleep Epidemiology, School of Medicine.  Ohayon is a person of ordinary skill in the art.  Similarly, Pagel explains that fatigue is used to describe EDS.  Substantial evidence, e.g., is not a proper legal standard to establish a prima facie showing.
	A prima facie showing is established because the claimed agent is obvious to administer to a claimed subject and, more specifically, is taught to be administered to a subject with MS fatigue.  All subjects with MS fatigue have fatigue.  The claimed agent is taught for administration at the claimed dosage and/or an overlapping dosage thereof.  There is no allegation and showing of an unexpected result in the form of a critical concentration or otherwise.  Ahnaou, Ohayon, and Pagel are each persons of ordinary skill in the art whose teachings and opinions are relevant is establishing a prima facie showing.

Status of the Claims
	Claims 16-25 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahnaou et al. (WO 2006/133393; submitted in IDS).
Ahnaou teaches a method of treating excessive daytime sleepiness comprising administration of a therapeutically effective amount of a compound of formula (I) (pages 6-7):

    PNG
    media_image1.png
    253
    589
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    329
    580
    media_image2.png
    Greyscale

The compound may be alternatively administered in a hydrochloride salt form (page 16).  Further, the compound is administered in an orally acceptable form (page 19).  The composition comprising the compound also comprises a lubricant (page 19) and a thickening agent, where the thickening agent is hydroxyl propyl cellulose (page 23).  The compound is administered at a dosage ranging from 0.01 mg/kg/dose to about 150 mg/kg/dose (page 32, line 30).  The 
Ahnaou explains: Embodiments of the invention include methods wherein the cause of the EDS is chosen from the group consisting of: “multiple sclerosis fatigue.” See p1, line 32; p9, line 25; and prior art claim 17.  Further, Ahnaou explicitly defined Excessive Daytime Sleepiness to include situations in which an individual did and did not get enough nighttime sleep. See p14, lines 24-28.  Ahnaou also notes that fatigue and excessive sleepiness are common in MDD and Bipolar Disorder, and note that the claimed agent can be used to treat MDD and Bipolar Disorder.
One of ordinary skill in the art would have found it prima facie obvious at the time of the invention to administered a compound of Ahnaou et al. for the treatment of fatigue.  One would have been motivated to do because the compound is known to be effective for treating excessive daytime sleepiness, per Ahnaou et al., as well as MS-fatigues and conditions known to be associated with fatigue including MDD and Bipolar Disorder.  Further, Ahnaou teaches the claimed compound to treat sleepiness that is associated with lack of nighttime sleep as well as secondary to an underlying cause not associated with a lack of nighttime sleep.  Thus, this would appear to ameliorate sleepiness and fatigue of any cause, including MS and MMD, among others.
It is obvious from the above teachings that Ahnaou expressly contemplates variation in the dosage amounts and specifically acknowledges that such a matter was well within the skill of the artisan at the time of the invention (page 19) and would not have required undue experimentation or have been outside the realm of knowledge generally available to the skilled artisan.  Factors that would have been taken into consideration when making such a . 

Claims 16-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahnaou et al. (WO 2006/133393; submitted in IDS)k, in view of Ohayon (Sleep Medicine Reviews, 2008, 12, 129-141), and in view of Pagel et al., “Excessive Daytime Sleepiness,” Am Fam Physician. 2009 Mar 1;79(5):391-396.
The teachings of Ahnaou are set forth supra.
Ahnaou is silent on treating fatigue that is a result of cancer.
Ohayon teach that there is no distinction between excessive daytime sleepiness and fatigue (page 139, first full paragraph).  Such paragraph states:

    PNG
    media_image3.png
    98
    298
    media_image3.png
    Greyscale


 “Some persons use subjective terminology (e.g., drowsiness, languor, inertness, fatigue, sluggishness) when describing symptoms of excessive daytime sleepiness.” Further, cancer is a common cause of excessive daytime sleepiness. See Table 1.
It would have found it prima facie obvious to a person of ordinary skill in the art at the time of the instant application to administer the compound taught by Ahnaou to a subject for the treatment of fatigue that is associated with cancer.  One would be motivated to do so because Ahnaou teaches the claimed compound to treat excessive daytime sleepiness, including EDS that is not associated with a lack of sleep.  Ohayon teaches fatigue and EDS are not distinct.  Similarly, Pagel explains that people often subjectively refer to fatigue as a symptom that describes EDS.  Even further, Ahnaou specifically teaches the claimed compound to treat fatigue associated with MS.  As such, one would have a reasonable expectation of success that this compound would be therapeutically effective in this patient population because it includes a condition not associated with a lack of sleep.  As such, there is a reasonable and predictable expectation of success in treating fatigue secondary to cancer, including those with EDS and cancer by administering the claimed compound.
As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628